The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 7-11, 20-31, 33-34 and 36-38 are presented for examination.
	Acknowledgement is made of the present application as a continuation of U.S. Patent Application No. 16/924,905, filed July 9, 2020, now U.S. Patent No. 11,014,923 B2, which is a continuation of U.S. Patent Application No. 16/239,051, filed January 3, 2019, now U.S. Patent No. 10,738,048 B2, which is a continuation of U.S. Patent Application No. 15/874,299, filed January 18, 2018, now U.S. Patent No. 10,214,528 B2, which is a continuation of U.S. Patent Application No. 15/047,876, filed February 19, 2016, now U.S. Patent No. 9,890,156 B2, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 62/118,699, filed February 20, 2015, and U.S. Provisional Patent Application No. 62/192,661, filed July 15, 2015.

Information Disclosure Statement
	Applicant’s Information Disclosure Statement filed September 30, 2021 (61 pages total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references.

Objections to the Claims
	Claims 9-11 are objected to for reciting the phrase “(teterahydrofuranyl-3-yl)methyl”, which is improper for incorrectly spelling the term “tetrahydro” as “teterahydro”. Appropriate correction is required.
	Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 1, 20-31 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant recites “alternatively, R10 and R11 together with the carbon atom to which they are attached form a 3-, 4-, 5-, 6-, or 7-membered cycloalkyl group or a 4-, 5-, 6-, 7-, 8-, 9-, or 10-membered heterocycloalkyl group”, which renders the claim indefinite because X1 is defined as NR7 and eliminates the option for X1 to be CR10R11. It is unclear, then, in what circumstances this alternative definition for R10 and R11 would further define the compounds of Formula (I) as claimed. Clarification is required. 
As claims 20-31 and 38 do not remedy this point of ambiguity in claim 1, they must also be rejected on the same grounds. 
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected.

Claim Rejections - 35 USC § 112(d) (Pre-AIA  Fourth Paragraph)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claims 22-23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In claim 22, Applicant recites “wherein L is C1-3 alkylene”, which fails to properly further limit the subject matter of claim 1 because claim 1 defines L as –(CR13R14)n-, in which R13 and R14 are each independently, e.g., H, and n is 1 or 2, thus, providing only for L to be C1-2 alkylene. The embodiment in which L is C3 alkylene would require n to be 3, which is outside the scope of subject matter provided for in claim 1. As a result, Applicant’s claim 22 broadens the scope of subject matter of claim 1 and, thus, fails to properly further limit claim 1. Clarification is required. 
In claim 23, Applicant recites “wherein L is -CH2C(R13)(R14)- or -C(R13)(R14)CH2-“, which fails to properly further limit the subject matter of claim 1 because claim 1 defines L as –(CR13R14)n-, in which R13 and R14 are each independently, e.g., H, C1-6 alkyl, etc. and n is 1 or 2. As n defines the group –(CR13R14)- as either a single group (n is 1) or twice-repeating group (n is 2), claim 1 provides only for a single -CR13R14- group or two identical -CR13R14- groups. It does not, however, provide for R13 and R14 to be any recited R13 or R14 moiety of claim 1 other than hydrogen if L already contains a defined -CH2- group as in claim 23. Accordingly, Applicant’s claim 23 broadens the scope of embodiments circumscribed by instant claim 1 and, thus, fails to properly further limit claim 1. Clarification is required. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1, 7-11, 21-22, 24-28, 30-31, 33-34, 36 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-12, 15-16 and 18-21 of U.S. Patent No. 10,738,048 B2.
‘048 recites the compounds N-((3-(2,6-difluoro-3,5-dimethoxyphenyl)-1-ethyl-2-oxo-1,2,3,4-tetrahydropyrido[4,3-d]pyrimidin-7-yl)methyl)acrylamide or N-((3-(2,6-difluoro-3,5-dimethoxyphenyl)-2-oxo-1-(pyridine-3-yl)-1,2,3,4-tetrahydropyrido[4,3-d]pyrimidin-7-yl)methyl)acrylamide, or a pharmaceutically acceptable salt thereof, for use in a method of treating cancer in a patient in need thereof when administered to the patient in a therapeutically effective amount, wherein the cancer is hepatocellular carcinoma, ovarian cancer, kidney cancer, esophageal cancer, head and neck cancer, rhabdomyosarcoma, breast cancer, lung cancer, colorectal cancer, and prostate cancer (patent claims 1-9, 11-12, 18-21). ‘048 further limits the compound to N-((3-(2,6-difluoro-3,5-dimethoxyphenyl)-1-ethyl-2-oxo-1,2,3,4-tetrahydropyrido[4,3-d]pyrimidin-7-yl)methyl)acrylamide for use in a method of treating hepatocellular carcinoma (patent claim 15) or N-((3-(2,6-difluoro-3,5-dimethoxyphenyl)-2-oxo-1-(pyridine-3-yl)-1,2,3,4-tetrahydropyrido[4,3-d]pyrimidin-7-yl)methyl)acrylamide for use in a method of treating hepatocellular carcinoma (patent claim 16). 
As the ordinarily skilled artisan must possess the compounds of the ‘048 claims to practice the method therein, the ‘048 claims anticipate the instantly claimed compounds.
In the ‘048 disclosure, the patentee defines the chemical structure of N-((3-(2,6-difluoro-3,5-dimethoxyphenyl)-1-ethyl-2-oxo-1,2,3,4-tetrahydropyrido[4,3-d]pyrimidin-7-yl)methyl)acrylamide as 
    PNG
    media_image1.png
    184
    250
    media_image1.png
    Greyscale
 (Ex.2, col.50, l.1-23), which corresponds to Applicant’s instantly claimed formula (I), wherein X is NR7, R7 is ethyl (C1-6 alkyl), X is CR6, R6 is hydrogen, R1 is methyl (C1-3 alkyl), R2 is fluorine (halo), R3 is hydrogen, R4 is methyl (C1-3 alkyl), R5 is fluorine (halo), L is –(CR13R14)n-, R13 is hydrogen, R14 is hydrogen, n is 1, R8 is hydrogen, and R12 is hydrogen. 
In the ‘048 disclosure, the patentee defines the chemical structure of N-((3-(2,6-difluoro-3,5-dimethoxyphenyl)-2-oxo-1-(pyridine-3-yl)-1,2,3,4-tetrahydropyrido[4,3-d]pyrimidin-7-yl)methyl)acrylamide as 
    PNG
    media_image2.png
    181
    274
    media_image2.png
    Greyscale
 (Ex.3, col.53, l.25-45), which corresponds to Applicant’s instantly claimed formula (I), wherein X is NR7, R7 is 3-pyridyl (a 6-membered heteroaryl having carbon and 1, 2, or 3 heteroatoms independently selected from N, O and S), X is CR6, R6 is hydrogen, R1 is methyl (C1-3 alkyl), R2 is fluorine (halo), R3 is hydrogen, R4 is methyl (C1-3 alkyl), R5 is fluorine (halo), L is –(CR13R14)n-, R13 is hydrogen, R14 is hydrogen, n is 1, R8 is hydrogen, and R12 is hydrogen. 
Although the ‘048 claims do not specify that the compound is formulated as a pharmaceutical composition with a pharmaceutically acceptable carrier or excipient, the ordinarily skilled artisan would have found it prima facie obvious to further incorporate a pharmaceutically acceptable carrier or excipient with the recited compound to formulate it into a pharmaceutical dosage form suitable for administration to a patient to yield the therapeutically beneficial effects in the treatment of cancer. 
This is a non-provisional nonstatutory double patenting rejection.
Conclusion
Rejection of claims 1, 7-11, 20-31, 33-34, 36 and 38 is proper.
Claim 37 is objected to for depending from a rejected base claim.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
September 7, 2022